Opinion filed March 14, 2013




                                             In The

         Eleventh Court of Appeals
                                          ___________

                        Nos. 11-13-00019-CR & 11-13-00020-CR
                                      __________

                       GUY NELSON MONTGOMERY, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 29th District Court

                                   Palo Pinto County, Texas

                            Trial Court Cause Nos. 10990 & 10991


                            MEMORANDUM OPINION
       The trial court entered two judgments revoking the community supervision of Guy
Nelson Montgomery, Appellant, based upon his plea of true to the motions to revoke. We
dismiss the appeals.
       The clerk’s records indicate that Appellant’s sentences were imposed on December 18,
2012, and that no motion for new trial was filed. Appellant’s notices of appeal were filed in the
district clerk’s office on January 18, 2013, thirty-one days after the date sentence was imposed in
each case. Upon receiving the clerk’s records, this court noted that neither contained a timely
filed notice of appeal. By letter dated February 15, 2013, this court notified the parties that the
notices of appeal appeared to be untimely. We requested that Appellant respond and show
grounds for continuing these appeals. We also informed Appellant that the appeals may be
dismissed for want of jurisdiction.
       Appellant filed a response urging that the notices of appeal were timely based upon the
date the judgments were signed and entered.          The trial court signed the judgments on
December 20, 2012, and they were filed for record on January 2, 2013. The same contention
made by Appellant was made and rejected in Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993), where Rodarte, like Appellant in this case, filed his notice of appeal thirty-one days after
sentencing but within thirty days of the date that the judgment was signed.
       Pursuant to TEX. R. APP. P. 26.2(a)(1), a notice of appeal “must be filed” within thirty
days “after the day sentence is imposed or suspended in open court, or after the day the trial
court enters an appealable order.” In Rodarte, the Court of Criminal Appeals interpreted the
former version of this rule and held that the starting point for an appeal from a judgment of
conviction is the date sentence is imposed or suspended in open court and that the starting point
for other criminal appeals is the date that the order is signed. 860 S.W.2d at 109–10.
Appellant’s notices of appeal were not filed until thirty-one days after his sentences were
imposed and were, therefore, untimely. Appellant did not file a motion for extension of time as
provided for in TEX. R. APP. P. 26.3. Absent a timely notice of appeal or compliance with
Rule 26.3, this court lacks jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte, 860
S.W.2d 108. Because we have no jurisdiction, we must dismiss the appeals.
       These appeals are dismissed for want of jurisdiction.


                                                            PER CURIAM


March 14, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2